IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                        No. 95-31310
                      Summary Calendar


                  UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                           versus

BERNARDO GARCIA, also known as John Doe, also known as Rafael
                      Nina Encarnacisa,

                                              Defendant-Appellant.


        Appeal from the United States District Court
                            for the
                Eastern District of Louisiana
                        (94-CR-46-T-3)




                      Consolidated with




                        No. 95-31324
                      Summary Calendar



                  UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                           versus

                BERNARDO GARCIA, a/k/a Beto,

                                              Defendant-Appellant.


        Appeal from the United States District Court
                              for the
                   Eastern District of Louisiana
                           (94-CR-250-T)


                             May 16, 1997

Before JOHNSON, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Bernardo Garcia appeals his guilty-plea conviction for using

and carrying a firearm in violation of 18 U.S.C. § 924(c)(1).     The

record does not establish a factual basis for Garcia’s plea to

either the use or carrying of a firearm within the meaning of the

statute.   See United States v. Hall, __ F.3d __ (5th Cir. Apr. 14,

1997) (No. 95-60551), 1997 WL 180388.       Accordingly, we VACATE the

conviction and REMAND the case for further proceedings.



     VACATED AND REMANDED.




     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                  2